DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. US 2015/0187462 in view of Kazunori et al. “AC Generator for Vehicle” (recited in IDS filed 06/21/2018) and Fukuda US 2016/0189826.

Regarding claim 1, Kondo discloses a stator (Fig. 7)(62A) comprising: a winding wound around a stator core (62B) and having a lead conductor (22)(Fig. 5) at an end thereof; and a terminal member (Fig. 5) having a connection portion (32) to the lead conductor (22) of the winding, wherein the connection portion (32) of the terminal member (Fig. 5) includes a winding- side connection portion (34) that fixes the lead conductor (22), and a leading-end-side connection portion (32) that fixes a portion closer to a leading end of the lead conductor (32) than the winding-side connection portion (34).
Kondo fails to disclose the winding-side connection portion and the leading-end-side connection portion have a rectangular shape, each rectangular shape having a 
In the same field of endeavor, Kazunori teaches the winding-side connection portion (Fig. 1)(20a) and the leading-end-side connection portion (20b) have a rectangular shape, each rectangular shape having a longitudinal side (see Fig. 2)(19) that extends in a direction that is perpendicular to a longitudinal axis of the lead conductor (Fig. 1).
At the time the claimed invention was filed, it would have been obvious to one having ordinary skill in the art to use the winding-side connection portion and the leading-end-side connection portion have a rectangular shape, each rectangular shape having a longitudinal side that extends in a direction that is perpendicular to a longitudinal axis of the lead conductor in Kondo, as taught by Kazunori, in order to improve stability of the stator coil.
Kondo fails to disclose the lead conductor defines, in a region midway between each rectangular shape and boundary portion, the boundary portion having a slope so that the lead conductor is gradually tapered from the winding-side toward the leading-end side.
In the same field of endeavor, Fukuda teaches the lead conductor (1)(Fig. 1) defines, in a region midway between each rectangular shape (see Fig. 3a) and boundary portion (5)(Fig. 3a), the boundary portion having a slope so that the lead conductor (1) is gradually tapered from the winding-side toward the leading-end side (5)(Fig. 3a).


Regarding claim 2, Kondo discloses the leading-end-side connection portion (32) of the terminal member (Fig. 5) is connected to the lead conductor (22) by metal fusion bonding, and the winding-side connection portion (34) of the terminal member (Fig. 5) is fixed to the lead conductor (22) by coupling different from the metal fusion bonding.

Regarding claim 3, Kondo discloses a quantity of heat transferred from the lead conductor (22) to the winding-side connection portion (34) of the terminal member (Fig. 5) is smaller than a quantity of heat transferred from the lead conductor to the leading-end-side connection portion (32) of the terminal member.

Regarding claim 4, Kondo discloses a layer for reducing the quantity of heat transferred from the winding-side connection portion (34) to the lead conductor (22) is Page 2 of 6Application No. To be determined Attorney Docket No. 114617.PB330US interposed between the lead conductor and the winding-side connection portion (34) of the terminal member (Fig. 5).



Regarding claim 6, Kondo discloses the bent-back portion of the nipping piece (34) of the winding-side connection portion (34) and the bent-back portion of the nipping piece of the leading-end-side connection portion (32) are arranged in a direction opposite to the base (50) in a direction perpendicular to the base of the lead conductor (22).

Regarding claim 7, Kondo discloses the bent-back portion of the nipping piece of the winding-side connection portion (34) and the bent-back portion of the nipping piece of the leading-end-side connection portion (32) are arranged in the same direction of the base in a direction perpendicular to the base (50) of the lead conductor (22).

Regarding claim 8, Kondo discloses at least one of the bent-back portion of the nipping piece of the winding-side connection portion (34) and the bent-back portion of the nipping piece of the leading-end-side connection portion (32) is arranged at both sides of the base (50) in a direction perpendicular to the base of the lead conductor (22).

Regarding claim 9, Kondo discloses a rotary electric machine (Fig. 7) comprising the stator (62A) according to claim 1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. US 2015/0187462 in view of Fukuda US 2016/0189824.

Regarding claim 10, Kondo discloses a manufacturing method for a stator (62A) including a winding wound around a stator core (62B) and having a lead conductor (22) at an end thereof, and a terminal member (Fig. 5) having a connection portion to the lead conductor of the winding (34), the connection portion of the terminal member  (Fig. 5) including a winding-side connection portion (34) that fixes the lead conductor (22), and a leading-end-side connection portion (32) that fixes a portion closer to a leading end of the lead conductor than the winding-side connection portion (34), the manufacturing method comprising: a first step of fixing the lead conductor (22) and the leading-end-side connection portion (32) by metal fusion bonding; and a second step of fixing the lead conductor (22) and the winding-side connection portion (34) by coupling different from the metal fusion bonding.
Kondo fails to disclose forming the winding-side connection portion and the leading-end-side connection portion to have a rectangular shape, each rectangular shape having a longitudinal side that extends in a direction that is perpendicular to a longitudinal axis of the lead conductor; and forming the lead conductor  in such a way that the lead conductor defines, in a region midway between each rectangular shape, a 
In the same field of endeavor, Fukuda teaches forming the winding-side connection portion and the leading-end-side connection portion (5)(Fig. 3a) to have a rectangular shape (1)(Fig. 3a), each rectangular shape (see Fig. 1) having a longitudinal side that extends in a direction that is perpendicular to a longitudinal axis (axis of Fig. 3a) of the lead conductor (1); and forming the lead conductor  in such a way that the lead conductor defines, in a region midway between each rectangular shape (Fig. 1), a boundary portion (5), wherein the boundary portion has a slope so that the lead conductor  (1)is gradually tapered from the winding-side toward the leading-end-side (see Fig. 3a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use forming the winding-side connection portion and the leading-end-side connection portion to have a rectangular shape, each rectangular shape having a longitudinal side that extends in a direction that is perpendicular to a longitudinal axis of the lead conductor; and forming the lead conductor  in such a way that the lead conductor defines, in a region midway between each rectangular shape, a boundary portion, wherein the boundary portion has a slope so that the lead conductor is gradually tapered from the winding-side toward the leading-end-side in Kondo, as taught by Fukuda, in order to improve welding of the electric conductor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                        Supervisory Patent Examiner, Art Unit 2839